UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	November 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund ® Semiannual report 4 | 30 | 17 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 12 Terms and definitions 13 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Allocation of assets among fixed income strategies and sectors may hurt performance. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk (including perceptions about default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. The fund is not intended to outperform stocks and bonds during strong market rallies. Message from the Trustees June 13, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017’s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See below and pages 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. No information for the target return is provided for periods of less than one year. The fund is not expected to outperform during periods of market rallies. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/17. See above and pages 9–11 for additional fund performance information. Index descriptions can be found on page 15. 2Absolute Return 100 Fund D. William Kohli Portfolio Manager Bill is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business, University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Albert Chan, CFA; Michael V. Salm; and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the six - month reporting period ended April30, 2017? In the months immediately after the U.S. presidential election, investors were optimistic about the potential for tax cuts and increases in infrastructure and defense spending under the incoming Trump administration. Treasury yields rose sharply during this time, with the yield on the 10-year note reaching 2.60% in mid-December, reflecting investor expectations for higher inflation and potentially expansionary fiscal policy to come. In March, however, a failed effort to repeal the Affordable Care Act [ACA] triggered uncertainty about the administration’s ability to get its tax-reform and fiscal-stimulus plans passed by Congress. A second attempt at an ACA repeal-and-replace bill was approved by the U.S. House of Representatives in April, but faces an uncertain outcome when it is taken up by the U.S. Senate. After posting solid growth in the second half of 2016, the U.S. economy registered disappointing results in 2017’s first quarter, repeating a pattern that we’ve seen over the past two years. U.S. gross domestic product [GDP] grew Absolute Return 100 Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. at a 0.7% annual rate in January through March, the slowest pace of expansion in three years, according to the Commerce Department. Consumers sharply reduced spending on big-ticket items, such as automobiles. At the same time, there were signs of underlying strength in the data. For example, final sales to domestic purchasers — a key measure of the health of domestic demand — rose at a 2.2% annual rate. In our view, transitory factors likely suppressed consumer spending in the first quarter, and we believe GDP may pick up in the second quarter. The Federal Reserve increased its target for short-term interest rates by a quarter percentage point twice during the period, raising the federal funds rate to a range of 0.75% to 1%. The Fed issued a fairly upbeat statement at its early May policy meeting, saying that it expected economic growth to rebound after a soft first quarter. The central bank signaled that it is likely to continue gradually raising short-term rates this year if its growth forecast appears to be consistent with its expectations. Within this environment, credit spreads continued to tighten, reflecting persistent investor demand for credit risk, as market volatility remained low and corporate earnings growth was positive overall. The fund generated a solid gain for the period. Which holdings and strategies bolstered performance? Our mortgage-credit strategies were the top overall contributor, led by holdings of mezzanine commercial mortgage-backed securities [CMBS]. Early in the period, our positions in CMBS that were issued before the 2008 financial crisis performed particularly well. However, gains from the sector were pared in February when headlines concerning retail store closures prompted some investors to express a bearish view on certain parts of the CMBS market due to the sector’s exposure to retail properties. Although we agree that retailers face challenges amid evolving shopper preferences and a shift from traditional brick-and-mortar to online commerce, we 4Absolute Return 100 Fund believe the CMBS held by the fund have enough credit protection to withstand the changes that are occurring in retail. Elsewhere within mortgage credit, non-agency residential mortgage-backed securities [RMBS] also aided the fund’s performance. Our investments in agency credit risk-transfer securities [CRTS] performed well, as a combination of relatively high yields and high-quality collateral continued to attract investors to this growing market. Furthermore, an increasing number of institutional investment managers are embracing CRTS as an easier way to access the mortgage market. An allocation to investment-grade corporate bonds provided a further boost to results. Positive sentiment toward the sector was fueled by investor expectations that economic growth could potentially accelerate if the Trump administration is successful at implementing tax cuts and a more-robust fiscal policy. Relatively stable global oil prices also provided a tailwind. Were there other parts of the portfolio that contributed? Emerging-market [EM] debt continued to be a productive part of the portfolio. Within EM, investments in Russia added the most, partly helped by stable oil prices. Investors were also relieved that the country was not subjected to additional sanctions from the United Nations. Positions in Argentina, Brazil, and Mexico also contributed, aided by oil prices and persistent investor demand for high-yielding securities. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/17. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 100 Fund5 Our EM exposure in these countries also benefited from reduced fears that the Trump administration might take a more protectionist approach to foreign trade. How did your interest - rate and yield - curve positioning affect results? Our “term structure” positioning modestly contributed. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — near zero for most of the period. This strategy was particularly helpful in November when Treasury yields rose sharply across the yield curve in response to the U.S. presidential election outcome. On the downside, which strategies weren’t as productive for the fund this period? There were no notable detractors, but our prepayment strategies had only a marginally positive impact on performance. On the plus side, our holdings of interest-only collateralized mortgage obligations [IO CMOs] performed well amid consistent investor demand for the higher return potential offered by securities with greater risk. Additionally, the yield on the 10-year Treasury, after spiking early in the period, stayed in a fairly narrow range for the remainder of the period, keeping mortgage refinancing activity subdued and prepayment speeds slow. However, adverse results from a strategy that sought to exploit the yield differential between current mortgage rates and longer-term Treasury yields detracted and largely negated the benefit of our IO CMO positions. How did you use derivatives during the period? We used interest-rate swaps in an effort to gain exposure to rates in various countries, hedge the fund’s term-structure risk, and take tactical positions along the yield curve. The use of these derivative instruments had a positive effect on fund performance. What is your outlook for the coming months? As we look at the world today, we see economic activity picking up and inflation levels beginning This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Absolute Return 100 Fund to rise. Higher commodity prices appear to be working their way into final prices, which we believe is leading to fairly persistent pricing pressures in the United States and elsewhere. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States. Given this normalization, we think the level of interest rates remains too low. We believe that the declining U.S. unemployment rate suggests wage pressures could start to build as businesses compete for scarcer workers, though wage increases to this point have been modest. It also means, in our view, that the Fed is likely to raise interest rates for the second time this year at its next policy meeting in June, and then likely again before the end of the year. We also think that, later this year, the central bank is likely to communicate a plan for beginning the process of winding down its $4.5 trillion portfolio of U.S. Treasuries and mortgage-backed securities. We believe that the Fed’s objective is to gently pull back the stimulus it pumped into the economy during and after the financial crisis now that economic growth appears to be normalizing. What implications does your outlook have for fund positioning? We plan to continue seeking opportunities in mortgage and corporate credit, as well as prepayment-sensitive areas of the market, that we believe offer relative value. We also expect to continue our opportunistic approach toward emerging-market debt. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 100 Fund7 As of period-end, the fund’s duration was approximately zero, reflecting diverse positioning across various countries. The fund had negative duration in the United States, while at the same time it had positive duration in several other markets, including Russia, Brazil, and Australia. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P, R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 12.31% 1.40% 7.15% 1.39% 3.39% 1.12% 3.93% 2.27% After sales charge 11.19 1.28 6.08 1.19 2.35 0.78 2.89 1.25 Class B (12/23/08) Before CDSC 9.92 1.14 6.04 1.18 2.79 0.92 3.77 2.22 After CDSC 9.92 1.14 6.04 1.18 2.79 0.92 2.77 1.22 Class C (12/23/08) Before CDSC 5.60 0.65 3.22 0.64 1.10 0.37 3.24 1.89 After CDSC 5.60 0.65 3.22 0.64 1.10 0.37 2.24 0.89 Class M (12/23/08) Before sales charge 11.78 1.34 6.94 1.35 3.27 1.08 3.92 2.26 After sales charge 10.95 1.25 6.13 1.20 2.50 0.83 3.14 1.49 Class P (8/31/16) Net asset value 14.75 1.66 8.59 1.66 4.22 1.39 4.31 2.45 Class R (12/23/08) Net asset value 10.00 1.15 5.80 1.13 2.67 0.88 3.69 2.25 Class R6 (7/2/12) Net asset value 14.81 1.67 8.65 1.67 4.21 1.39 4.30 2.45 Class Y (12/23/08) Net asset value 14.76 1.66 8.60 1.66 4.22 1.39 4.31 2.45 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R6, and Y shares have no initial sales charge or CDSC. Performance for class P and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Absolute Return 100 Fund9 Comparative index returns For periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months BofA Merrill Lynch U.S. Treasury Bill Index 1.56% 0.19% 0.88% 0.18% 0.66% 0.22% 0.40% 0.22% Bloomberg Barclays U.S. Aggregate Bond Index 38.46 3.97 11.87 2.27 8.19 2.66 0.83 –0.67 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/17 Distributions Class A Class B Class C Class M Class P Class R Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.244 $0.228 $0.156 $0.242 $0.252 $0.233 $0.272 $0.272 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/16 $10.04 $10.14 $10.00 $9.95 $10.02 $10.10 $10.08 $10.09 $10.10 $10.08 4/30/17 10.02 10.12 9.99 9.98 10.00 10.08 10.07 10.08 10.07 10.05 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 10 Absolute Return 100 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 12.31% 1.41% 6.94% 1.35% 3.59% 1.18% 4.88% 2.27% After sales charge 11.19 1.29 5.87 1.15 2.55 0.84 3.83 1.25 Class B (12/23/08) Before CDSC 9.92 1.15 5.83 1.14 2.99 0.99 4.62 2.11 After CDSC 9.92 1.15 5.83 1.14 2.99 0.99 3.62 1.12 Class C (12/23/08) Before CDSC 5.60 0.66 3.01 0.60 1.30 0.43 4.09 1.79 After CDSC 5.60 0.66 3.01 0.60 1.30 0.43 3.09 0.79 Class M (12/23/08) Before sales charge 11.67 1.34 6.62 1.29 3.37 1.11 4.77 2.16 After sales charge 10.84 1.25 5.82 1.14 2.60 0.86 3.98 1.39 Class P (8/31/16) Net asset value 14.64 1.67 8.27 1.60 4.32 1.42 5.05 2.34 Class R (12/23/08) Net asset value 10.00 1.16 5.59 1.09 2.78 0.92 4.53 2.15 Class R6 (7/2/12) Net asset value 14.69 1.67 8.32 1.61 4.31 1.42 5.05 2.34 Class Y (12/23/08) Net asset value 14.64 1.67 8.28 1.60 4.32 1.42 5.06 2.35 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. Absolute Return 100 Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/16 0.63% 0.83% 1.38% 0.68% 0.38% * 0.88% 0.38% 0.38% Annualized expense ratio for the six-month period ended 4/30/17 † 0.64% 0.84% 1.39% 0.69% 0.39% 0.89% 0.39% 0.39% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. † Includes a decrease of 0.01% from annualizing the performance fee adjustment for the six months ended 4/30/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $3.21 $4.21 $6.96 $3.46 $1.96 $4.46 $1.96 $1.96 Ending value (after expenses) $1,022.70 $1,022.20 $1,018.90 $1,022.60 $1,024.50 $1,022.50 $1,024.50 $1,024.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Absolute Return 100 Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $3.21 $4.21 $6.95 $3.46 $1.96 $4.46 $1.96 $1.96 Ending value (after expenses) $1,021.62 $1,020.63 $1,017.90 $1,021.37 $1,022.86 $1,020.38 $1,022.86 $1,022.86 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Absolute Return 100 Fund13 Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 14 Absolute Return 100 Fund Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 100 Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semian-nual report, the highlights table also includes the current reporting period. 16 Absolute Return 100 Fund The fund’s portfolio 4/30/17 (Unaudited) Principal CORPORATE BONDS AND NOTES (39.5%)* amount Value Banking (9.5%) ABN Amro Bank NV 144A sr. unsec. FRN 1.798%, 1/18/19 (Netherlands) $1,125,000 $1,129,196 ANZ New Zealand Int’l, Ltd./London 144A company guaranty sr. unsec. FRN 2.167%, 1/25/22 (United Kingdom) 1,500,000 1,512,956 Bank of America Corp. sr. unsec. unsub. notes 2.00%, 1/11/18 1,159,000 1,161,925 Bank of America Corp. sr. unsec. unsub. notes Ser. MTN, 2.151%, 11/9/20 535,000 531,325 Bank of Nova Scotia (The) sr. unsec. unsub. notes 1.375%, 12/18/17 (Canada) 430,000 430,075 BNP Paribas SA company guaranty sr. unsec. unsub. notes Ser. BKNT, 5.00%, 1/15/21 (France) 600,000 650,554 Citigroup, Inc. sr. unsec. notes 2.65%, 10/26/20 520,000 524,392 Citizens Bank NA/Providence RI sr. unsec. notes 2.25%, 3/2/20 695,000 695,616 Commonwealth Bank of Australia 144A sr. unsec. notes 1.75%, 11/7/19 (Australia) 500,000 494,848 HBOS PLC unsec. sub. FRN Ser. EMTN, 1.80%, 9/6/17 (United Kingdom) 1,000,000 996,820 HSBC USA, Inc. sr. unsec. unsub. notes 2.00%, 8/7/18 1,000,000 1,001,376 JPMorgan Chase & Co. sr. unsec. unsub. notes 2.25%, 1/23/20 1,000,000 1,004,116 JPMorgan Chase & Co. sr. unsec. unsub. notes 2.00%, 8/15/17 428,000 428,823 JPMorgan Chase & Co. unsec. sub. notes 3.875%, 9/10/24 135,000 138,276 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.30%, 12/13/18 447,000 449,347 National Australia Bank, Ltd., NY sr. unsec. notes 2.80%, 1/10/22 (Australia) 1,500,000 1,520,325 Royal Bank of Canada sr. unsec. notes Ser. GMTN, 2.125%, 3/2/20 (Canada) 735,000 737,099 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.20%, 7/27/18 (Canada) 435,000 438,130 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 200,000 207,125 Royal Bank of Scotland Group PLC unsec. sub. notes 4.70%, 7/3/18 (United Kingdom) 1,535,000 1,571,604 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 200,000 209,201 Skandinaviska Enskilda Banken AB sr. unsec. notes 2.30%, 3/11/20 (Sweden) 1,645,000 1,653,339 Wells Fargo & Co. sr. unsec. notes 2.10%, 5/8/17 423,000 423,051 Westpac Banking Corp. sr. unsec. unsub. notes 2.15%, 3/6/20 (Australia) 1,500,000 1,505,898 Basic materials (1.6%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45%, 3/15/18 338,000 349,384 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.40%, 11/1/20 1,000,000 1,097,677 International Paper Co. sr. unsec. notes 9.375%, 5/15/19 1,000,000 1,142,538 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 9.00%, 5/1/19 (Australia) 98,000 111,416 Absolute Return 100 Fund17 Principal CORPORATE BONDS AND NOTES (39.5%)* cont. amount Value Basic materials cont. Southern Copper Corp. sr. unsec. unsub. notes 5.875%, 4/23/45 (Peru) $200,000 $210,000 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 450,000 468,292 Capital goods (1.2%) Boeing Co. (The) sr. unsec. bonds 8.75%, 8/15/21 865,000 1,088,671 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.00%, 10/15/17 (Luxembourg) 430,000 438,680 Rockwell Collins, Inc. sr. unsec. sub. notes 1.95%, 7/15/19 1,000,000 1,001,270 Communication services (2.0%) AT&T, Inc. sr. unsec. unsub. notes 3.00%, 6/30/22 1,000,000 1,000,265 AT&T, Inc. sr. unsec. unsub. notes 1.70%, 6/1/17 430,000 430,156 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.409%, 8/15/19 1,000,000 998,913 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 2.946%, 3/15/22 833,000 837,378 Vodafone Group PLC sr. unsec. unsub. notes 1.25%, 9/26/17 (United Kingdom) 744,000 743,603 Conglomerates (0.6%) Siemens Financieringsmaatschappij NV 144A company guaranty sr. unsec. notes 2.20%, 3/16/20 (Netherlands) 1,255,000 1,261,752 Consumer cyclicals (4.3%) Amazon.com, Inc. sr. unsec. notes 1.20%, 11/29/17 423,000 422,709 Autonation, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 4/15/18 365,000 381,712 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 100,000 107,421 Dollar General Corp. sr. unsec. sub. notes 1.875%, 4/15/18 300,000 300,492 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 4.134%, 8/4/25 881,000 893,044 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 3.157%, 8/4/20 2,000,000 2,033,494 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 3.096%, 5/4/23 594,000 584,464 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.10%, 1/15/19 2,000,000 2,030,134 Moody’s Corp. sr. unsec. unsub. notes 2.75%, 12/15/21 1,000,000 1,003,381 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 3.30%, 8/14/20 1,010,000 1,035,186 Consumer finance (1.1%) Air Lease Corp. sr. unsec. notes 2.625%, 9/4/18 1,385,000 1,395,322 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 370,000 374,625 American Express Co. sr. unsec. notes 7.00%, 3/19/18 286,000 299,288 American Express Co. sr. unsec. notes 6.15%, 8/28/17 174,000 176,656 18 Absolute Return 100 Fund Principal CORPORATE BONDS AND NOTES (39.5%)* cont. amount Value Consumer staples (3.7%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.625%, 1/14/20 $1,000,000 $1,015,143 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 577,000 630,345 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 578,000 589,000 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.90%, 2/1/19 1,255,000 1,257,625 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.25%, 1/17/18 156,000 155,747 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 1,030,000 1,127,250 CVS Health Corp. sr. unsec. unsub. notes 2.25%, 12/5/18 430,000 433,121 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1.50%, 5/11/17 (United Kingdom) 202,000 202,029 Molson Coors Brewing Co. 144A company guaranty sr. unsec. unsub. notes 1.90%, 3/15/19 680,000 679,585 Mondelez International Holdings Netherlands BV 144A company guaranty sr. unsec. unsub. notes 1.625%, 10/28/19 (Netherlands) 1,000,000 983,642 PepsiCo, Inc. sr. unsec. unsub. notes 1.25%, 8/13/17 427,000 427,123 Energy (4.2%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846%, 5/5/17 (United Kingdom) 430,000 430,016 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.70%, 5/15/17 (Canada) 430,000 430,602 Chevron Corp. sr. unsec. unsub. notes 1.561%, 5/16/19 530,000 529,439 Chevron Corp. sr. unsec. unsub. notes 1.104%, 12/5/17 423,000 422,487 ConocoPhillips Co. company guaranty sr. unsec. unsub. notes 1.05%, 12/15/17 430,000 428,664 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 25,000 29,785 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 1,289,000 1,282,125 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 248,000 280,860 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85%, 6/5/15 (Brazil) 397,000 353,529 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 714,000 739,883 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 53,000 55,518 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 1,500,000 1,596,303 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 99,000 96,030 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95%, 5/1/17 430,000 430,000 Phillips 66 144A company guaranty sr. unsec. FRN 1.886%, 4/15/20 1,000,000 1,001,491 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55%, 6/28/17 (France) 423,000 422,998 Absolute Return 100 Fund 19 Principal CORPORATE BONDS AND NOTES (39.5%)* cont. amount Value Financial (2.2%) KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 $1,977,000 $2,228,897 Macquarie Group Ltd. 144A sr. unsec. notes 7.625%, 8/13/19 (Australia) 260,000 288,858 Morgan Stanley sr. unsec. unsub. FRN 2.336%, 1/20/22 1,500,000 1,513,890 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 3.00%, 4/15/21 (Jersey) 565,000 568,858 Health care (1.3%) Amgen, Inc. sr. unsec. unsub. notes 2.125%, 5/15/17 430,000 430,102 AstraZeneca PLC sr. unsec. unsub. notes 5.90%, 9/15/17 (United Kingdom) 430,000 437,175 Biogen, Inc. sr. unsec. sub. notes 3.625%, 9/15/22 730,000 760,423 Johnson & Johnson sr. unsec. notes 5.15%, 7/15/18 269,000 281,213 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 1.90%, 9/23/19 (Ireland) 500,000 496,878 UnitedHealth Group, Inc. sr. unsec. notes 6.00%, 2/15/18 192,000 198,724 Insurance (1.8%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 235,000 249,688 Marsh & McLennan Companies, Inc. sr. unsec. unsub. notes 2.75%, 1/30/22 1,000,000 1,010,421 MetLife, Inc. sr. unsec. unsub. notes 4.75%, 2/8/21 1,180,000 1,288,127 Metropolitan Life Global Funding I 144A sr. notes 3.00%, 1/10/23 790,000 800,863 Protective Life Global Funding 144A notes 2.262%, 4/8/20 325,000 325,199 Investment banking/Brokerage (1.1%) Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN 2.209%, 11/15/21 1,500,000 1,511,060 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 2.60%, 12/27/20 280,000 281,033 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2.375%, 1/22/18 229,000 230,135 Macquarie Bank, Ltd. 144A sr. unsec. notes 4.00%, 7/29/25 (Australia) 310,000 323,859 Real estate (0.6%) Liberty Property LP sr. unsec. unsub. notes 3.375%, 6/15/23 R 550,000 553,044 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 R 130,000 131,480 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 R 130,000 130,727 Simon Property Group LP 144A sr. unsec. unsub. notes 1.50%, 2/1/18 R 389,000 388,568 20 Absolute Return 100 Fund Principal CORPORATE BONDS AND NOTES (39.5%)* cont. amount Value Technology (2.1%) Apple, Inc. sr. unsec. notes 2.10%, 5/6/19 $1,395,000 $1,409,335 Broadcom Corp./Broadcom Cayman Finance, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.00%, 1/15/22 1,000,000 1,007,908 eBay, Inc. sr. unsec. unsub. notes 1.35%, 7/15/17 430,000 429,894 Intel Corp. sr. unsec. unsub. notes 1.35%, 12/15/17 430,000 430,252 Microsoft Corp. sr. unsec. unsub. notes 1.55%, 8/8/21 990,000 970,351 Transportation (0.4%) Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 97-4, Class A, 6.90%, 1/2/18 67,194 68,236 Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 98-1, Class A, 6.648%, 9/15/17 5,880 5,968 Federal Express Corp. Pass-Through Trust 144A pass-through certificates Ser. 12, 2.625%, 1/15/18 35,259 35,279 FedEx Corp. company guaranty sr. unsec. unsub. notes 3.20%, 2/1/25 625,000 630,686 Utilities and power (1.8%) Boardwalk Pipelines LP company guaranty sr. unsec. unsub. notes 5.75%, 9/15/19 500,000 536,357 Consolidated Edison Co. of New York, Inc. sr. unsec. notes 7.125%, 12/1/18 289,000 312,811 Consolidated Edison, Inc. sr. unsec. unsub. notes Ser. A, 2.00%, 3/15/20 320,000 319,944 Great Plains Energy, Inc. sr. unsec. unsub. notes 2.50%, 3/9/20 450,000 455,243 IPALCO Enterprises, Inc. sr. notes 5.00%, 5/1/18 277,000 284,618 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 654,000 741,077 TransCanada PipeLines, Ltd. sr. unsec. notes 1.625%, 11/9/17 (Canada) 1,000,000 999,825 Total corporate bonds and notes (cost $79,982,914) Principal MORTGAGE-BACKED SECURITIES (25.1%)* amount Value Agency collateralized mortgage obligations (3.4%) Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 20.774%, 5/15/35 $20,687 $30,405 Ser. 3724, Class CM, 5.50%, 6/15/37 45,593 50,886 Ser. 2533, Class HB, 5.50%, 12/15/17 5,242 5,287 Ser. 2513, Class DB, 5.00%, 10/15/17 3,232 3,251 Ser. 3539, Class PM, 4.50%, 5/15/37 22,894 23,790 Structured Agency Credit Risk Debt FRN Ser. 14-HQ3, Class M2, IO, 3.641%, 10/25/24 81,986 82,670 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.591%, 12/25/27 222,630 228,431 Ser. 3805, Class AK, 3.50%, 4/15/24 10,782 10,819 Structured Agency Credit Risk Debt FRN Ser. 14-DN3, Class M2, 3.391%, 8/25/24 56,600 56,798 Absolute Return 100 Fund 21 Principal MORTGAGE-BACKED SECURITIES (25.1%)* cont. amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M2, 3.191%, 10/25/28 $381,000 $389,819 Structured Agency Credit Risk Debt FRN Ser. 15-HQ1, Class M2, 3.191%, 3/25/25 173,593 175,689 Ser. 3876, Class CA, 2.75%, 6/15/26 23,740 23,861 Structured Agency Credit Risk Debt FRN Ser. 16-DNA3, Class M1, 2.091%, 12/25/28 334,313 335,472 Ser. 3609, Class LK, 2.00%, 12/15/24 158,561 158,753 FRB Ser. 8, Class A9, IO, 0.445%, 11/15/28 101,858 1,401 FRB Ser. 59, Class 1AX, IO, 0.274%, 10/25/43 266,256 2,652 Ser. 48, Class A2, IO, 0.212%, 7/25/33 401,158 2,962 Ser. 3835, Class FO, PO, zero%, 4/15/41 1,361,124 1,174,161 Federal National Mortgage Association IFB Ser. 05-75, Class GS, 17.278%, 8/25/35 136,758 178,850 IFB Ser. 11-4, Class CS, 10.919%, 5/25/40 189,998 219,085 Ser. 05-68, Class PC, 5.50%, 7/25/35 24,036 24,982 IFB Ser. 12-36, Class SN, IO, 5.459%, 4/25/42 1,504,707 276,264 Ser. 09-100, Class PA, 4.50%, 4/25/39 5,732 5,764 Ser. 11-60, Class PA, 4.00%, 10/25/39 26,270 27,138 Ser. 03-43, Class YA, 4.00%, 3/25/33 204,067 206,276 Ser. 04-2, Class QL, 4.00%, 2/25/19 45,224 45,800 Ser. 10-155, Class A, 3.50%, 9/25/25 22,891 23,297 Ser. 10-81, Class AP, 2.50%, 7/25/40 81,150 81,129 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 2.341%, 1/25/29 222,107 223,742 Ser. 98-W5, Class X, IO, 0.619%, 7/25/28 199,533 9,727 Ser. 98-W2, Class X, IO, 0.536%, 6/25/28 652,423 31,806 Government National Mortgage Association IFB Ser. 14-20, Class SQ, IO, 5.107%, 7/20/43 4,165,784 632,678 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 785,609 150,248 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 4,625,196 796,428 Ser. 09-32, Class AB, 4.00%, 5/16/39 26,451 28,122 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 10,512,943 1,127,051 Ser. 10-151, Class KO, PO, zero%, 6/16/37 151,640 126,579 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 35,886 — FRB Ser. 98-2, IO, 1.004%, 5/19/27 20,193 — FRB Ser. 99-2, IO, 0.84%, 9/19/27 50,767 444 FRB Ser. 98-3, IO, zero%, 9/19/27 23,841 — Commercial mortgage-backed securities (17.0%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class AJ, 5.85%, 6/10/49 282,731 283,805 Ser. 06-4, Class AJ, 5.695%, 7/10/46 301,577 301,010 FRB Ser. 07-1, Class XW, IO, 0.413%, 1/15/49 239,244 1,181 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.019%, 7/10/42 33,893 7 22 Absolute Return 100 Fund Principal MORTGAGE-BACKED SECURITIES (25.1%)* cont. amount Value Commercial mortgage-backed securities cont. Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 $996,000 $963,630 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 718,201 686,615 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.945%, 12/15/47 507,000 506,366 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class C, 5.259%, 11/10/46 588,000 620,707 Ser. 14-GC21, Class AS, 4.026%, 5/10/47 486,000 505,464 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.99%, 5/15/46 639,019 640,326 COMM Mortgage Pass-Through Certificates FRB Ser. 14-CR14, Class XA, IO, 0.973%, 2/10/47 10,981,620 351,302 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.763%, 12/10/44 522,000 568,458 Ser. 06-C8, Class AJ, 5.377%, 12/10/46 191,256 191,390 FRB Ser. 14-CR17, Class C, 4.895%, 5/10/47 408,000 409,297 FRB Ser. 14-CR18, Class C, 4.894%, 7/15/47 692,000 718,088 FRB Ser. 14-LC15, Class XA, IO, 1.515%, 4/10/47 12,298,924 701,850 FRB Ser. 13-LC13, Class XA, IO, 1.508%, 8/10/46 9,251,443 419,275 FRB Ser. 14-CR17, Class XA, IO, 1.312%, 5/10/47 6,182,721 324,593 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.507%, 2/15/41 500,000 455,800 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 69,849 70,946 FRB Ser. 03-C3, Class AX, IO, 2.207%, 5/15/38 383,550 65 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636%, 12/18/49 11,200 11,200 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.51%, 8/10/44 958,000 988,752 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.559%, 6/10/48 819,366 827,535 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.11%, 7/10/45 797,728 5 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.735%, 2/10/46 2,578,268 175,580 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 521,000 495,575 GS Mortgage Securities Trust FRB Ser. 14-GC18, Class C, 5.11%, 1/10/47 686,000 716,149 FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 280,000 272,972 FRB Ser. 13-GC12, Class XA, IO, 1.691%, 6/10/46 4,572,866 293,121 FRB Ser. 14-GC24, Class XA, IO, 0.986%, 9/10/47 3,088,529 136,760 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.841%, 1/10/45 389,000 375,463 FRB Ser. 14-GC18, Class D, 5.11%, 1/10/47 295,000 252,029 FRB Ser. 13-GC12, Class D, 4.584%, 6/10/46 890,000 785,158 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C19, Class C, 4.822%, 4/15/47 393,000 399,265 Ser. 13-C17, Class AS, 4.458%, 1/15/47 241,000 259,147 Absolute Return 100 Fund 23 Principal MORTGAGE-BACKED SECURITIES (25.1%)* cont. amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.37%, 2/12/51 $39,500 $40,468 FRB Ser. 05-LDP5, Class F, 5.817%, 12/15/44 606,405 603,450 FRB Ser. 05-CB11, Class C, 5.518%, 8/12/37 500,000 507,650 Ser. 04-LN2, Class A2, 5.115%, 7/15/41 11,429 11,439 FRB Ser. 13-C10, Class XA, IO, 1.323%, 12/15/47 12,367,115 609,142 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.801%, 2/15/46 1,293,000 1,268,950 FRB Ser. 12-C6, Class E, 5.313%, 5/15/45 898,000 843,402 FRB Ser. 12-C8, Class C, 4.759%, 10/15/45 501,000 516,888 FRB Ser. 12-LC9, Class D, 4.535%, 12/15/47 173,000 173,986 FRB Ser. 13-C13, Class D, 4.188%, 1/15/46 179,000 170,612 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.744%, 3/15/39 251,350 247,969 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 527,000 47,430 FRB Ser. 06-C6, Class AJ, 5.452%, 9/15/39 269,821 232,047 FRB Ser. 07-C2, Class XW, IO, 0.474%, 2/15/40 94,266 9 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class B, 3.369%, 4/20/48 1,713,000 1,499,132 FRB Ser. 15-3, Class C, 3.369%, 4/20/48 338,000 284,653 Merrill Lynch Mortgage Trust Ser. 04-KEY2, Class D, 5.046%, 8/12/39 278,850 276,128 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.005%, 6/12/43 2,070,352 8 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.892%, 12/12/49 2,906,396 11,335 Morgan Stanley Bank of America Merrill Lynch Trust Ser. 12-C5, Class AS, 3.792%, 8/15/45 346,000 360,601 FRB Ser. 13-C7, Class XA, IO, 1.628%, 2/15/46 13,228,986 789,770 FRB Ser. 14-C17, Class XA, IO, 1.404%, 8/15/47 8,637,363 465,122 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C7, Class XB, IO, 0.434%, 2/15/46 24,165,000 443,041 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 240,835 239,992 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.327%, 7/15/49 301,000 299,475 FRB Ser. 12-C4, Class XA, IO, 2.282%, 3/15/45 3,746,735 307,230 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123%, 8/10/49 300,000 316,620 FRB Ser. 12-C2, Class D, 5.068%, 5/10/63 279,000 275,178 FRB Ser. 12-C4, Class XA, IO, 1.893%, 12/10/45 5,336,065 370,772 FRB Ser. 12-C2, Class XA, IO, 1.583%, 5/10/63 16,193,202 892,773 Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C21, Class D, 5.471%, 10/15/44 240,000 238,343 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 125,584 126,131 FRB Ser. 06-C29, IO, 0.496%, 11/15/48 4,135,744 165 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 07-C31, IO, 0.309%, 4/15/47 18,127,308 2,832 24Absolute Return 100 Fund Principal MORTGAGE-BACKED SECURITIES (25.1%)* cont. amount Value Commercial mortgage-backed securities cont. Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.431%, 7/15/46 $898,000 $918,205 Ser. 12-LC5, Class AS, 3.539%, 10/15/45 424,000 437,526 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.431%, 7/15/46 964,000 885,355 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 212,000 216,410 FRB Ser. 12-C10, Class C, 4.536%, 12/15/45 544,000 534,715 Ser. 13-C18, Class AS, 4.387%, 12/15/46 491,000 526,779 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 305,000 325,029 Ser. 13-C12, Class AS, 3.56%, 3/15/48 395,000 405,590 Ser. 13-C11, Class AS, 3.311%, 3/15/45 224,000 227,815 FRB Ser. 13-C17, Class XA, IO, 1.676%, 12/15/46 6,045,670 321,630 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.861%, 11/15/44 517,000 524,290 FRB Ser. 11-C2, Class D, 5.788%, 2/15/44 239,000 247,437 Ser. 11-C4, Class D, 5.265s, 6/15/44 1,045,000 1,043,004 Ser. 11-C4, Class E, 5.265%, 6/15/44 285,000 271,178 FRB Ser. 13-C15, Class D, 4.629%, 8/15/46 662,000 586,837 FRB Ser. 13-C12, Class XA, IO, 1.515%, 3/15/48 1,293,331 68,104 Residential mortgage-backed securities (non-agency) (4.7%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.86%, 1/26/36 500,000 436,330 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-2, Class 1A2A, 3.144%, 5/25/35 556,981 565,335 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.602%, 6/25/46 2,234,560 2,055,795 FRB Ser. 05-59, Class 1A1, 1.323%, 11/20/35 635,035 574,961 FRB Ser. 06-OA10, Class 4A1, 1.181%, 8/25/46 2,428,557 2,161,416 Countrywide Home Loans Mortgage Pass-Through Trust FRB Ser. 05-3, Class 1A1, 1.611%, 4/25/35 255,430 205,314 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.891%, 10/25/28 467,620 542,291 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.691%, 4/25/28 155,110 177,164 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.541%, 4/25/28 60,000 67,047 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.991%, 7/25/25 10,000 11,129 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.241%, 4/25/29 20,000 21,616 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 1.171%, 5/25/36 693,727 354,217 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A2, Class A2, 2.974%, 2/25/35 187,318 188,781 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 1,265,000 1,030,975 Absolute Return 100 Fund 25 Principal MORTGAGE-BACKED SECURITIES (25.1%)* cont. amount Value Residential mortgage-backed securities (non-agency) cont. Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 06-AM1, Class A4, 1.151%, 4/25/36 $275,787 $270,652 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR17, Class A1B2, 1.401%, 12/25/45 1,083,278 1,007,556 Total mortgage-backed securities (cost $52,291,909) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (7.9%)* amount Value U.S. Government Agency Mortgage Obligations (7.9%) Federal Home Loan Mortgage Corporation 4.50%, 10/1/18 $6,384 $6,464 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.00%, 9/1/17 15,207 15,291 4.50%, 8/1/18 5,105 5,226 Federal National Mortgage Association Pass-Through Certificates 6.00%, with due dates from 9/1/18 to 9/1/19 11,703 11,953 4.50%, 11/1/44 761,639 830,098 4.50%, TBA, 5/1/47 1,000,000 1,076,094 4.00%, TBA, 5/1/47 1,000,000 1,053,281 3.50%, TBA, 6/1/47 5,000,000 5,131,250 3.50%, TBA, 5/1/47 5,000,000 5,141,797 3.00%, TBA, 5/1/47 2,000,000 1,998,281 2.50%, TBA, 5/1/47 1,000,000 962,969 Total U.S. government and agency mortgage obligations (cost $16,166,587) Principal U.S. TREASURY OBLIGATIONS (—%)* amount Value U.S. Treasury Notes 2.00%, 9/30/20 ∆ $58,000 $58,833 Total U.S. treasury obligations (cost $57,982) FOREIGN GOVERNMENT AND AGENCY Principal amount/ BONDS AND NOTES (3.1%)* units Value Argentina (Republic of) sr. unsec. unsub. bonds 7.125%, 7/6/36 (Argentina) $220,000 $222,640 Argentina (Republic of) sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 570,000 602,205 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 450,000 519,750 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 380,000 403,017 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) 600,000 643,500 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 352,875 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 750,000 1,329,375 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 2,000,000 2,225,000 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 479,000 137,013 Total foreign government and agency bonds and notes (cost $5,999,036) 26 Absolute Return 100 Fund Principal ASSET-BACKED SECURITIES (2.1%)* amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A, 2.159%, 6/10/19 $1,598,000 $1,598,000 Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.891%, 2/25/49 2,770,000 2,770,000 Total asset-backed securities (cost $4,368,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 $4,338,000 $4,815 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 4,338,000 2,820 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 4,338,000 2,082 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 4,338,000 1,692 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 1,446,000 31,639 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 2,892,000 37,741 2.368/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.368 2,169,000 27,763 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 5,784,000 7,577 2.062/3 month USD-LIBOR-BBA/May-27 May-17/2.062 5,784,000 5,090 1.954/3 month USD-LIBOR-BBA/May-27 May-17/1.954 2,169,000 737 Goldman Sachs International 1.884/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.884 4,338,000 6,073 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 1,446,000 24,698 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 1,446,000 18,147 (2.81025)/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.81025 2,892,000 12,117 1.999/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.999 1,446,000 4,613 Total purchased swap options outstanding (cost $196,530) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.1%)* price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/$98.51 $4,000,000 $56,116 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 4,000,000 52,152 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 4,000,000 48,308 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.83 4,000,000 4 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.95 4,000,000 4 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.71 4,000,000 4 Total purchased options outstanding (cost $191,250) Absolute Return 100 Fund 27 Principal amount/ SHORT-TERM INVESTMENTS (30.1%)* shares Value Amcor, Ltd./Australia commercial paper 1.303%, 5/25/17 $1,000,000 $999,098 American Electric Power Co., Inc. commercial paper 1.312%, 5/10/17 1,000,000 999,620 Amphenol Corp. commercial paper 1.252%, 6/1/17 1,000,000 998,841 Assa Abloy Financial Services AB commercial paper 1.314%, 6/28/17 1,000,000 997,794 Autonation, Inc. commercial paper 1.370%, 5/1/17 1,000,000 999,885 AutoZone, Inc. commercial paper 1.201%, 5/12/17 1,000,000 999,554 Berkshire Hathaway Energy Co. commercial paper 1.151%, 5/10/17 1,000,000 999,620 Canadian Natural Resources, Ltd. commercial paper 1.472%, 5/16/17 1,000,000 999,348 CenterPoint Energy Resources Corp. commercial paper 1.333%, 5/22/17 1,000,000 999,210 Church & Dwight Co. Inc. 144A commercial paper 1.181%, 5/11/17 1,000,000 999,588 CRH America Finance, Inc. commercial paper 1.313%, 5/22/17 1,000,000 999,210 E. I. du Pont de Nemours & Co. 144A commercial paper 1.191%, 5/25/17 1,000,000 999,110 Electricite De France SA commercial paper 1.231%, 5/30/17 1,000,000 998,974 Enbridge Energy Partners LP 144A commercial paper 1.622%, 5/2/17 1,000,000 999,857 Energy Transfer Partners LP commercial paper 1.450%, 5/1/17 1,000,000 999,885 Enterprise Products Operating, LLC commercial paper 1.251%, 5/12/17 1,000,000 999,554 ERP Operating LP commercial paper 1.251%, 5/26/17 1,000,000 999,060 Exelon Generation Co., LLC commercial paper 1.190%, 5/5/17 1,000,000 999,782 Experian Finance PLC commercial paper 1.171%, 5/12/17 1,000,000 999,573 Kansas City Southern commercial paper 1.401%, 5/11/17 1,000,000 999,495 KCP&L Greater Missouri Operations Co. commercial paper 1.120%, 5/1/17 1,000,000 999,908 Kinder Morgan, Inc./DE commercial paper 1.450%, 5/1/17 1,000,000 999,885 Kroger Co. (The) commercial paper 1.130%, 5/3/17 1,000,000 999,846 Marriott International, Inc./MD commercial paper 1.363%, 6/27/17 1,000,000 997,833 Marsh & McLennan Companies, Inc. commercial paper 1.221%, 5/3/17 1,000,000 999,846 Mondelez International, Inc. commercial paper 1.191%, 5/17/17 1,000,000 999,387 Nationwide Building Society 144A commercial paper 1.154%, 8/2/17 750,000 747,596 Newell Brands, Inc. commercial paper 1.250%, 5/8/17 1,000,000 999,613 NiSource Finance Corp. commercial paper 1.282%, 5/10/17 1,000,000 999,620 ONEOK Partners LP commercial paper 1.511%, 5/8/17 1,000,000 999,686 Putnam Short Term Investment Fund 0.87% L Shares 21,896,483 21,896,483 Sempra Global commercial paper 1.425%, 8/3/17 $1,000,000 996,257 Sysco Corp. commercial paper 1.130%, 5/1/17 1,000,000 999,908 Telus Corp. commercial paper 1.251%, 5/12/17 1,000,000 999,554 U.S. Treasury Bills 0.812%, 7/20/17 ∆ § 2,746,000 2,741,281 U.S. Treasury Bills 0.768%, 7/13/17 § 89,000 88,866 U.S. Treasury Bills 0.756%, 5/18/17 § 15,000 14,995 UDR, Inc. 144A commercial paper 1.261%, 5/3/17 1,000,000 999,846 Westar Energy, Inc. commercial paper 1.201%, 5/4/17 1,000,000 999,814 28 Absolute Return 100 Fund Principal amount/ SHORT-TERM INVESTMENTS (30.1%)* cont. shares Value Whirlpool Corp. commercial paper 1.120%, 5/2/17 $1,000,000 $999,877 WPP CP, LLC commercial paper 1.281%, 5/2/17 1,000,000 999,877 Total short-term investments (cost $61,469,764) TOTAL INVESTMENTS Total investments (cost $220,723,972) Key to holding’s currency abbreviations TRY Turkish Lira Key to holding’s abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $204,490,686. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $45,769,378 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. Absolute Return 100 Fund 29 FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $137,340) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Royal Bank of Scotland PLC (The) Turkish Lira Sell 6/21/17 $137,885 $137,340 $(545) Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/17 (premiums $3,123,140) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 $1,446,000 $564 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 1,446,000 3,008 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 4,338,000 9,110 Barclays Bank PLC (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 1,446,000 13,462 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 1,446,000 19,131 Citibank, N.A. 2.7055/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.7055 2,169,000 347 2.51275/3 month USD-LIBOR-BBA/May-27 May-17/2.51275 2,169,000 1,323 (2.068)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.068 2,169,000 3,948 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 5,784,000 8,792 (2.196)/3 month USD-LIBOR-BBA/May-27 May-17/2.196 2,892,000 9,891 (2.218)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.218 2,169,000 11,864 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 2,892,000 16,484 Goldman Sachs International (1.674)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.674 4,338,000 2,169 (1.779)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.779 4,338,000 3,774 JPMorgan Chase Bank N.A. (1.799)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.799 2,892,000 3,181 2.534/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.534 1,446,000 14,662 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 1,446,000 42,397 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 16,499,000 781,888 Total WRITTEN OPTIONS OUTSTANDING at 4/30/17 (premiums $191,250) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/$99.20 $4,000,000 $35,956 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.32 4,000,000 32,776 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.45 4,000,000 29,756 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.88 4,000,000 20,552 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.01 4,000,000 18,312 30 Absolute Return 100 Fund WRITTEN OPTIONS OUTSTANDING at 4/30/17 (premiums $191,250) (Unaudited) cont. Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.13 $4,000,000 $16,248 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.26 4,000,000 4 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.69 4,000,000 4 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.38 4,000,000 4 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.81 4,000,000 4 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.13 4,000,000 4 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.56 4,000,000 4 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 $433,800 $(15,291) $798 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 433,800 (46,547) 578 (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 433,800 (46,547) (3,750) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 433,800 (15,291) (4,841) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 433,800 39,194 9,374 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 433,800 39,194 (777) Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 433,800 (6,052) 1,024 (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 433,800 (6,052) (2,455) Credit Suisse International 2.165/3 month USD-LIBOR-BBA/ May-27 (Purchased) May-17/2.165 4,074,600 (13,636) (673) (2.2725)/3 month USD-LIBOR-BBA/ May-27 (Written) May-17/2.2725 2,037,300 13,636 (671) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 86,800 (10,959) 686 (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 86,800 (10,959) (585) Absolute Return 100 Fund 31 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 $433,800 $(60,569) $5,323 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 433,800 (60,569) (10,103) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 433,800 41,189 12,272 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 433,800 41,189 (5,305) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/17 (proceeds receivable $16,083,594) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4.00%, 5/1/47 $1,000,000 5/11/17 $1,053,281 Federal National Mortgage Association, 3.50%, 5/1/47 5,000,000 5/11/17 5,141,797 Federal National Mortgage Association, 3.00%, 6/1/47 2,000,000 6/13/17 1,994,531 Federal National Mortgage Association, 3.00%, 5/1/47 8,000,000 5/11/17 7,993,125 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $36,840,700 E $17,039 6/21/19 1.75% 3 month USD- $(64,599) LIBOR-BBA 36,734,200 E 25,476 6/21/22 2.20% 3 month USD- (382,089) LIBOR-BBA 7,799,700 E 5,353 6/21/27 2.50% 3 month USD- (152,747) LIBOR-BBA 991,800 E (5,969) 6/21/47 2.70% 3 month USD- (43,521) LIBOR-BBA 2,169,000 (2,198) 4/19/27 3 month USD- 2.297% 7,475 LIBOR-BBA 2,169,000 5,177 4/19/27 2.435% 3 month USD- (31,860) LIBOR-BBA 251,500 (3) 4/4/27 3 month USD- 2.39859% 3,612 LIBOR-BBA 936,000 (12) 4/5/27 3 month USD- 2.3365% 8,099 LIBOR-BBA 773,700 (10) 4/11/27 3 month USD- 2.30% 3,901 LIBOR-BBA 773,700 (10) 4/11/27 3 month USD- 2.2955% 3,581 LIBOR-BBA 773,700 (10) 4/11/27 3 month USD- 2.286% 2,910 LIBOR-BBA 621,000 (8) 4/18/27 3 month USD- 2.24947% 82 LIBOR-BBA 32 Absolute Return 100 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $414,000 $(5) 4/18/27 2.26748% 3 month USD- $(748) LIBOR-BBA 414,000 (5) 4/18/27 3 month USD- 2.26833% 769 LIBOR-BBA 255,000 (3) 4/18/27 3 month USD- 2.217% (723) LIBOR-BBA 902,000 (12) 4/21/27 2.16803% 3 month USD- 6,666 LIBOR-BBA 623,500 (8) 4/24/27 2.18336% 3 month USD- 3,820 LIBOR-BBA 701,000 (9) 4/24/27 2.20876% 3 month USD- 2,667 LIBOR-BBA 605,000 (8) 4/25/27 3 month USD- 2.1825% (3,792) LIBOR-BBA 3,639,000 (29) 4/26/22 1.93% 3 month USD- (230) LIBOR-BBA 1,015,000 (13) 4/28/27 2.3095% 3 month USD- (5,227) LIBOR-BBA 95,000 (1) 5/2/27 3 month USD- 2.2855% 261 LIBOR-BBA 2,892,000 8,348 4/12/27 3 month USD- 2.43% (40,568) LIBOR-BBA Total E Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $2,939 $43,000 5/11/63 300 bp $(1,842) Index CMBX NA BBB– BBB–/P 5,604 93,000 5/11/63 300 bp (4,737) Index CMBX NA BBB– BBB–/P 11,483 186,000 5/11/63 300 bp (9,201) Index CMBX NA BBB– BBB–/P 10,944 192,000 5/11/63 300 bp (10,406) Index Credit Suisse International CMBX NA A Index A/P 33,255 632,000 5/11/63 200 bp 7,680 CMBX NA BB Index — (26,086) 1,478,000 5/11/63 (500 bp) 251,726 CMBX NA BB Index — (5,121) 27,000 1/17/47 (500 bp) (715) CMBX NA BBB– BBB–/P 83 1,000 5/11/63 300 bp (28) Index CMBX NA BBB– BBB–/P 24,966 189,000 5/11/63 300 bp 3,950 Index Absolute Return 100 Fund 33 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– BBB–/P $28,456 $196,000 5/11/63 300 bp $6,661 Index CMBX NA BBB– BBB–/P 9,986 204,000 5/11/63 300 bp (12,699) Index CMBX NA BBB– BBB–/P 36,401 742,000 5/11/63 300 bp (46,110) Index CMBX NA BBB– BBB–/P 44,053 596,000 1/17/47 300 bp (3,865) Index Goldman Sachs International CMBX NA BB Index — (56,060) 548,000 5/11/63 (500 bp) 46,946 CMBX NA BB Index — (4,086) 27,000 1/17/47 (500 bp) 320 CMBX NA A Index A/P 35,368 695,000 5/11/63 200 bp 7,244 CMBX NA A Index A/P 49,762 987,000 1/17/47 200 bp 16,533 CMBX NA BB Index — (5,685) 28,000 1/17/47 (500 bp) (1,117) CMBX NA BBB– BBB–/P 86 1,000 5/11/63 300 bp (25) Index CMBX NA BBB– BBB–/P 1,773 34,000 5/11/63 300 bp (2,007) Index CMBX NA BBB– BBB–/P 2,133 43,000 5/11/63 300 bp (2,649) Index CMBX NA BBB– BBB–/P 2,096 43,000 5/11/63 300 bp (2,685) Index CMBX NA BBB– BBB–/P 24,157 174,000 5/11/63 300 bp 4,809 Index CMBX NA BBB– BBB–/P 17,320 358,000 5/11/63 300 bp (22,489) Index CMBX NA BBB– — (8,458) 104,000 1/17/47 (300 bp) (96) Index CMBX NA BBB– — (135) 2,000 1/17/47 (300 bp) 26 Index CMBX NA BBB– — (68) 1,000 1/17/47 (300 bp) 13 Index CMBX NA BBB– — (69) 1,000 1/17/47 (300 bp) 11 Index JPMorgan Securities LLC CMBX NA A Index A/P 25,971 537,000 5/11/63 200 bp 4,240 CMBX NA A Index A/P 14,164 323,000 1/17/47 200 bp 3,290 CMBX NA BB Index — (8,014) 57,000 5/11/63 (500 bp) 2,700 CMBX NA BB Index — (3,596) 25,000 5/11/63 (500 bp) 1,104 CMBX NA BB Index — (2,792) 21,000 5/11/63 (500 bp) 1,155 CMBX NA BB Index — (6,676) 39,000 1/17/47 (500 bp) (313) CMBX NA BBB– BBB–/P 44 1,000 5/11/63 300 bp (67) Index CMBX NA BBB– BBB–/P 14,268 98,000 5/11/63 300 bp 3,370 Index 34Absolute Return 100 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont. CMBX NA BBB– BBB–/P $14,988 $104,000 5/11/63 300 bp $3,423 Index CMBX NA BBB– BBB–/P 38,043 257,000 5/11/63 300 bp 9,464 Index CMBX NA BBB– BBB–/P 38,043 257,000 5/11/63 300 bp 9,464 Index CMBX NA BBB– BBB–/P 41,013 523,000 5/11/63 300 bp (17,145) Index CMBX NA BBB– BBB–/P 51,054 605,000 5/11/63 300 bp (16,222) Index CMBX NA BBB– — (25,881) 281,000 1/17/47 (300 bp) (3,289) Index CMBX NA BBB– — (9,318) 112,000 1/17/47 (300 bp) (313) Index CMBX NA BBB– — (6,803) 86,000 1/17/47 (300 bp) 112 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Absolute Return 100 Fund 35 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $4,368,000 $—­ Corporate bonds and notes —­ 80,730,686 —­ Foreign government and agency bonds and notes —­ 6,435,375 —­ Mortgage-backed securities —­ 51,364,629 —­ Purchased options outstanding —­ 156,588 —­ Purchased swap options outstanding —­ 187,604 —­ U.S. government and agency mortgage obligations —­ 16,232,704 —­ U.S. treasury obligations —­ 58,833 —­ Short-term investments 21,896,483 39,570,553 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(545) $—­ Written options outstanding —­ (153,624) —­ Written swap options outstanding —­ (945,995) —­ Forward premium swap option contracts —­ 895 —­ TBA sale commitments —­ (16,182,734) —­ Interest rate swap contracts —­ (735,341) —­ Credit default contracts —­ (183,384) —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 36 Absolute Return 100 Fund Statement of assets and liabilities 4/30/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $198,827,489) $199,104,972 Affiliated issuers (identified cost $21,896,483) (Note 5) 21,896,483 Cash 92,063 Interest and other receivables 1,302,667 Receivable for shares of the fund sold 112,203 Receivable for investments sold 181,206 Receivable for sales of delayed delivery securities (Note 1) 14,119,378 Receivable for variation margin (Note 1) 15,270 Unrealized appreciation on forward premium swap option contracts (Note 1) 30,055 Unrealized appreciation on OTC swap contracts (Note 1) 384,241 Premium paid on OTC swap contracts (Note 1) 168,848 Total assets LIABILITIES Payable for investments purchased 960,754 Payable for purchases of delayed delivery securities (Note 1) 13,328,516 Payable for shares of the fund repurchased 393,014 Payable for compensation of Manager (Note 2) 83,112 Payable for Trustee compensation and expenses (Note 2) 44,480 Payable for distribution fees (Note 2) 31,082 Payable for variation margin (Note 1) 26,584 Unrealized depreciation on OTC swap contracts (Note 1) 158,020 Premium received on OTC swap contracts (Note 1) 578,453 Unrealized depreciation on forward currency contracts (Note 1) 545 Unrealized depreciation on forward premium swap option contracts (Note 1) 29,160 Written options outstanding, at value (premiums $3,314,390) (Notes 1 and 3) 1,099,619 TBA sale commitments, at value (proceeds receivable $16,083,594) (Note 1) 16,182,734 Other accrued expenses 627 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $216,321,043 Distributions in excess of net investment income (Note 1) (804,321) Accumulated net realized loss on investments (Note 1) (12,963,560) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,937,524 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Absolute Return 100 Fund 37 Statement of assets and liabilities cont. COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($77,288,080 divided by 7,710,366 shares) $10.02 Offering price per class A share (100/99.00 of $10.02) * $10.12 Net asset value and offering price per class B share ($1,309,030 divided by 130,999 shares) ** $9.99 Net asset value and offering price per class C share ($16,930,384 divided by 1,696,295 shares) ** $9.98 Net asset value and redemption price per class M share ($1,534,731 divided by 153,481 shares) $10.00 Offering price per class M share (100/99.25 of $10.00) * $10.08 Net asset value, offering price and redemption price per class P share ($41,348,791 divided by 4,106,293 shares) $10.07 Net asset value, offering price and redemption price per class R share ($336,018 divided by 33,337 shares) $10.08 Net asset value, offering price and redemption price per class R6 share ($476,837 divided by 47,345 shares) $10.07 Net asset value, offering price and redemption price per class Y share ($65,266,815 divided by 6,494,286 shares) $10.05 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. Statement of operations Six months ended 4/30/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $93,254 from investments in affiliated issuers) (Note 5) $2,817,244 Total investment income EXPENSES Compensation of Manager (Note 2) 397,863 Distribution fees (Note 2) 199,543 Other 921 Total expenses Expense reduction (Note 2) (189) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 497,424 Net realized gain on swap contracts (Note 1) 2,669,831 Net realized loss on futures contracts (Note 1) (82,367) Net realized loss on written options (Notes 1 and 3) (615,883) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (445) Net unrealized appreciation of investments, swap contracts, written options, and TBA sale commitments during the period 72,986 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 38 Absolute Return 100 Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/17* Year ended 10/31/16 Operations Net investment income $2,219,106 $4,949,498 Net realized gain (loss) on investments 2,469,005 (4,160,073) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 72,541 1,840,252 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,130,656) (1,760,481) Class B (37,062) (20,226) Class C (293,613) (189,140) Class M (43,595) (28,057) Class P (898,010) — Class R (6,391) — Class R5 — (189) Class R6 (12,941) (9,662) Class Y (1,718,985) (1,839,348) Decrease from capital share transactions (Note 4) (8,071,450) (27,145,909) Total decrease in net assets NET ASSETS Beginning of period 212,942,737 241,306,072 End of period (including distributions in excess of net investment income of $804,321 and undistributed net investment income of $2,117,826, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized of net investment Net asset value, and unrealized Total from From Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ April 30, 2017 ** $10.04­ .11­ .11­ .22­ (.24) $10.02­ * $77,288­ .32 * 1.05 * 139 * d October 31, 2016­ 10.07­ .21­ (.08) .13­ (.16) 10.04­ 1.29­ 90,313­ .62­ 2.11­ 129­ d October 31, 2015­ 10.25­ .13­ (.18) (.13) 10.07­ 113,553­ .66­ 1.28­ 105­ d October 31, 2014­ 10.26­ .13­ .01­ .14­ (.15) 10.25­ 1.37­ 136,276­ .64­ 1.32­ 98­ d October 31, 2013­ 10.16­ .15­ .03­ .18­ (.08) 10.26­ 1.73­ 160,057­ .64 ­ f 1.49 ­ f 81­ g October 31, 2012­ 10.15­ .16­ — ­ e .16­ (.15) 10.16­ 1.65­ 158,622­ .65­ f 1.55­ f 238 ­ g Class B­ April 30, 2017 ** $10.00­ .09­ .13­ .22­ (.23) $9.99­ * $1,309­ .42 * .95 * 139 * d October 31, 2016­ 10.03­ .19­ (.09) .10­ (.13) 10.00­ 1.01­ 1,633­ .82­ 1.92­ 129 ­ d October 31, 2015­ 10.20­ .11­ (.17) (.11) 10.03­ 1,617­ .86­ 1.09­ 105­ d October 31, 2014­ 10.21­ .11­ .01­ .12­ (.13) 10.20­ 1.19­ 2,467­ .84­ 1.12­ 98 ­ d October 31, 2013­ 10.12­ .13­ .02­ .15­ (.06) 10.21­ 1.45­ 3,080­ .84 ­ f 1.27­ f 81­ g October 31, 2012­ 10.11­ .13­ .02­ .15­ (.14) 10.12­ 1.48­ 2,655­ .85­ f 1.33 ­ f 238­ g Class C­ April 30, 2017 ** $9.95­ .07­ .12­ .19­ (.16) $9.98­ 1.89 * $16,930­ .69 * .68 * 139 * d October 31, 2016­ 9.98­ .13­ (.08) .05­ (.08) 9.95­ .53­ 19,601­ 1.37­ 1.37­ 129­ d October 31, 2015­ 10.15­ .05­ (.17) (.05) 9.98­ 23,503­ 1.41­ .53­ 105­ d October 31, 2014­ 10.15­ .06­ — ­ e .06­ (.06) 10.15­ .58­ 26,468­ 1.39­ .56­ 98­ d October 31, 2013­ 10.05­ .08­ .02­ .10­ —­ —­ 10.15­ 1.00­ 30,621­ 1.39­ f .75 ­ f 81­ g October 31, 2012­ 10.03­ .08­ .01­ .09­ (.07) 10.05­ .90­ 40,649­ 1.40 ­ f .80 ­ f 238­ g Class M­ April 30, 2017 ** $10.02­ .10­ .12­ .22­ (.24) $10.00­ * $1,535­ .34 * 1.03 * 139 * d October 31, 2016­ 10.05­ .21­ (.09) .12­ (.15) 10.02­ 1.24­ 1,803­ .67­ 2.08­ 129 ­ d October 31, 2015­ 10.23­ .12­ (.17) (.13) 10.05­ 1,942­ .71­ 1.24­ 105 ­ d October 31, 2014­ 10.24­ .13­ — ­ e .13­ (.14) 10.23­ 1.31­ 2,059­ .69­ 1.27­ 98 ­ d October 31, 2013­ 10.14­ .15­ .02­ .17­ (.07) 10.24­ 1.70­ 2,609­ .69 ­ f 1.45 ­ f 81­ g October 31, 2012­ 10.13­ .15­ .01­ .16­ (.15) 10.14­ 1.61­ 2,973­ .70 ­ f 1.48 ­ f 238­ g Class P­ April 30, 2017 ** $10.08­ .12­ .12­ .24­ (.25) $10.07­ * $41,349­ .19 * 1.19 * 139 * d October 31, 2016 † 10.07­ .04­ (.03) .01­ —­ —­ 10.08­ * 34,724­ .06 * .40 * 129 ­ d Class R­ April 30, 2017 ** $10.09­ .09­ .13­ .22­ (.23) $10.08­ * $336­ .44 * .93 * 139 * d October 31, 2016­ 10.00­ .19­ (.10) .09­ —­ —­ 10.09­ .90­ 286­ .87­ 1.98­ 129 ­ d October 31, 2015­ 10.18­ .11­ (.18) (.11) 10.00­ 37­ .91­ 1.06­ 105 ­ d October 31, 2014­ 10.19­ .11­ —­ e .11­ (.12) 10.18­ 1.12­ 214­ .89­ 1.06­ 98­ d October 31, 2013­ 10.10­ .13­ .02­ .15­ (.06) 10.19­ 1.50­ 311­ .89­ f 1.26 ­ f 81­ g October 31, 2012­ 10.09­ .13­ — ­ e .13­ (.12) 10.10­ 1.33­ 316­ .90 ­ f 1.27­ f 238­ g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Absolute Return 100 Fund Absolute Return 100 Fund 41 Financial highlights cont. INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized of net investment Net asset value, and unrealized Total from From Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class R6­ April 30, 2017 ** $10.10­ .12­ .12­ .24­ (.27) $10.07­ * $477­ .19 * 1.18 * 139 * d October 31, 2016­ 10.13­ .24­ (.09) .15­ (.18) 10.10­ 1.55­ 530­ .37­ 2.38­ 129­ d October 31, 2015­ 10.31­ .16­ (.18) (.16) 10.13­ 525­ .41­ 1.54­ 105­ d October 31, 2014­ 10.32­ .16­ .01­ .17­ (.18) 10.31­ 1.63­ 583­ .39­ 1.56­ 98 ­ d October 31, 2013­ 10.21­ .16 ­ h .04­ .20­ (.09) 10.32­ 1.97­ 509­ .39 ­ f 1.57­ f,h 81­ g October 31, 2012 †† 10.12­ .05­ .04­ .09­ —­ —­ 10.21­ .89 * 10­ .13 * f .48 *f 238 ­ g Class Y­ April 30, 2017 ** $10.08­ .12­ .12­ .24­ (.27) $10.05­ * $65,267­ .19 * 1.19 * 139 * d October 31, 2016­ 10.11­ .24­ (.09) .15­ (.18) 10.08­ 1.55­ 64,053­ .37­ 2.39­ 129­ d October 31, 2015­ 10.29­ .16­ (.18) (.16) 10.11­ 100,119­ .41­ 1.54­ 105 ­ d October 31, 2014­ 10.30­ .16­ —­ e .16­ (.17) 10.29­ 1.61­ 107,117­ .39­ 1.54­ 98­ d October 31, 2013­ 10.21­ .18­ .02­ .20­ (.11) 10.30­ 1.94­ 78,562­ .39 ­ f 1.74­ f 81­ g October 31, 2012­ 10.20­ .18­ .01­ .19­ (.18) 10.21­ 1.90­ 71,603­ .40 ­ f 1.78 ­ f 238 ­ g * Not annualized. ** Unaudited. † For the period August 31, 2016 (commencement of operations) to October 31, 2016. †† For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. d Portfolio turnover includes TBA purchase and sale commitments. e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 Class A 0.10% 0.33% Class B 0.10 0.33 Class C 0.10 0.33 Class M 0.10 0.33 Class R 0.10 0.33 Class R6 0.07 0.08 Class Y 0.10 0.33 g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been following: Portfolio turnover % October 31, 2013 126% October 31, 2012 641 h The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 42 Absolute Return 100 Fund Absolute Return 100 Fund43 Notes to financial statements 4/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2016 through April 30, 2017. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment-grade debt, below-investment-grade debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: asset-backed securities, residential mortgage-backed securities (which may be backed by non-qualified or “sub-prime” mortgages), commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, short-term debt securities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Accordingly, the fund may use derivatives to a significant extent to obtain or enhance exposure to the fixed-income sectors and strategies mentioned above, and to hedge against risk. The fund offers classA, classB, classC, classM, classP, classR, classR6 and classY shares. The fund registered class T shares in February 2017, however, as of the date of this report, class T shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classP, classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassP, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classP and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. ClassR6 and classY shares are not available to all investors. Effective February 1, 2016, the fund terminated its class R5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. 44Absolute Return 100 Fund Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Absolute Return 100 Fund 45 Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the 46Absolute Return 100 Fund Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Absolute Return 100 Fund47 Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. 48 Absolute Return 100 Fund Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,023,983 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $892,330 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Absolute Return 100 Fund49 At October 31, 2016, the fund had a capital loss carryover of $15,083,112 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $13,295,649 $294,392 $13,590,041 * 1,493,071 N/A 1,493,071 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $221,086,043, resulting in gross unrealized appreciation and depreciation of $2,528,966 and $2,613,554, respectively, or net unrealized depreciation of $84,588. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a monthly base fee equal to 0.40% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.04%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund under-performs significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. 50 Absolute Return 100 Fund For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.198% of the fund’s average net assets before a decrease of $8,322 (0.004% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through February 28, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The aggregate amount of all reimbursements for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund is determined annually by the Trustees. These fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. These fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassP shares paid a monthly fee based on the average net assets of classP shares at an annual rate of 0.01%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. These fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. These fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassP shares paid a monthly fee based on the average net assets of classP shares at an annual rate of 0.01%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. These fees are being paid by Putnam Management as part of the management contract. Absolute Return 100 Fund 51 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $189 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $154, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted distribution plans (the Plans) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $102,290 ClassB 1.00% 0.45% 3,457 ClassC 1.00% 1.00% 90,575 ClassM 1.00% 0.30% 2,508 ClassR 1.00% 0.50% 713 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of no monies and $27 from the sale of classA and classM shares, respectively, and received no monies and $161 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $11 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $199,238,811 $189,062,668 U.S. government securities (Long-term) — — Total 52 Absolute Return 100 Fund The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap Written option Written swap option Written contract option contract option amounts premiums amounts premiums Written options outstanding at the beginning of the reporting period $50,745,000 $2,976,498 $16,000,000 $81,875 Options opened 235,277,100 690,148 64,000,000 276,250 Options exercised (13,014,000) (52,227) — — Options expired (100,819,900) (214,035) — — Options closed (107,090,700) (277,244) (32,000,000) (166,875) Written options outstanding at the end of the reporting period $65,097,500 $3,123,140 $48,000,000 $191,250 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassA Shares Amount Shares Amount Shares sold 1,474,651 $14,747,821 3,728,803 $37,017,539 Shares issued in connection with reinvestment of distributions 184,366 1,817,847 153,994 1,523,000 1,659,017 16,565,668 3,882,797 38,540,539 Shares repurchased (2,945,291) (29,382,329) (6,161,123) (61,032,040) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassB Shares Amount Shares Amount Shares sold 21,146 $210,016 62,796 $620,513 Shares issued in connection with reinvestment of distributions 2,607 25,623 1,655 16,336 23,753 235,639 64,451 636,849 Shares repurchased (56,024) (558,305) (62,462) (618,586) Net increase (decrease) Absolute Return 100 Fund 53 SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassC Shares Amount Shares Amount Shares sold 72,998 $725,035 654,938 $6,436,113 Shares issued in connection with reinvestment of distributions 25,780 253,673 15,482 152,655 98,778 978,708 670,420 6,588,768 Shares repurchased (373,257) (3,712,512) (1,055,401) (10,402,243) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassM Shares Amount Shares Amount Shares sold 16,885 $168,773 32,706 $324,342 Shares issued in connection with reinvestment of distributions 4,411 43,360 2,798 27,616 21,296 212,133 35,504 351,958 Shares repurchased (47,803) (475,874) (48,823) (484,293) Net decrease FOR THE PERIOD 8/31/16 (COMMENCEMENT OF OPERATIONS) SIX MONTHS ENDED 4/30/17 TO 10/31/16 ClassP Shares Amount Shares Amount Shares sold 1,221,760 $12,260,447 3,823,934 $38,488,438 Shares issued in connection with reinvestment of distributions 90,800 898,010 — — 1,312,560 13,158,457 3,823,934 38,488,438 Shares repurchased (651,344) (6,532,193) (378,857) (3,822,610) Net increase SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR Shares Amount Shares Amount Shares sold 5,787 $58,294 70,172 $701,725 Shares issued in connection with reinvestment of distributions 521 5,170 — — 6,308 63,464 70,172 701,725 Shares repurchased (1,346) (13,636) (45,518) (456,818) Net increase YEAR ENDED 10/31/16* ClassR5 Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 19 189 19 189 Shares repurchased (1,048) (10,338) Net decrease 54Absolute Return 100 Fund SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR6 Shares Amount Shares Amount Shares sold 5,426 $54,733 14,905 $147,240 Shares issued in connection with reinvestment of distributions 1,309 12,941 973 9,662 6,735 67,674 15,878 156,902 Shares repurchased (11,842) (119,514) (15,248) (151,006) Net increase (decrease) SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassY Shares Amount Shares Amount Shares sold 2,047,238 $20,519,336 6,339,402 $63,037,866 Shares issued in connection with reinvestment of distributions 164,222 1,620,871 171,150 1,696,096 2,211,460 22,140,207 6,510,552 64,733,962 Shares repurchased (2,071,974) (20,699,037) (10,055,815) (100,367,305) Net increase (decrease) * Effective February 1, 2016, the fund terminated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassP 1,018 <0.1% $10,251 ClassR 512 1.5 5,161 ClassR6 1,078 2.3 10,855 At the close of the reporting period, funds within the Putnam RetirementReady Funds owned 6.4% of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of end of the the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund * $16,690,663 $149,678,865 $144,473,045 $93,254 $21,896,483 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including Absolute Return 100 Fund 55 mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $14,900,000 Purchased swap option contracts (contract amount) $44,700,000 Written TBA commitment option contracts (contract amount) (Note 3) $29,700,000 Written swap option contracts (contract amount) (Note 3) $64,700,000 Futures contracts (number of contracts) 4 Forward currency contracts (contract amount) $59,000 Centrally cleared interest rate swap contracts (notional) $88,000,000 OTC credit default contracts (notional) $9,900,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $467,118 Payables $650,502 Foreign exchange contracts Receivables — Payables 545 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 420,376 * Unrealized depreciation 1,910,249 * Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 56 Absolute Return 100 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $49,685 $49,685 Interest rate contracts (611,361) (82,367) 2,620,146 $1,926,418 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $78,759 $78,759 Foreign exchange contracts — — (545) — $(545) Interest rate contracts 471,630 11,343 — (1,056,588) $(573,615) Total Absolute Return 100 Fund 57 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan
